ORMOND, J.
We are strongly inclined to the opinion that this judgment did not require amendment, and that the terms plaintiffs, and defendants, referred to the previous proceedings in the cause, the writ and declaration, and thereby became sufficiently certain to authorize an execution to issue thereon, in the name of, and against those indicated in the pleadings, as the plaintiffs and defendants. [The State Bank v. Smith, 5 Ala. R. 26.] It is no objection whatever, that the names of the parties are not set out at full length in the memorandum of the style of the cause, made by the clerk. It is sufficient if it indicates with reasonable certainty to what suit it relates, and in our opinion, such is the fact here, the description of the parties being by their firm name, or partnership designation.
But if this were not so, it cannot be doubted, that the writ and declaration, were sufficient to enable the court to amend the judgment by inserting, if necessary, the names of the plaintiffs and defendants at length. The cases 'referred to by the counsel for the defendant in error, are fully in point, and sustain the judgment of the court.
Judgment affirmed.